DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 8, 2020 in response to the previous Office Action (10/29/2020) is acknowledged and has been entered.
	Claims 18 – 25 and 30 – 35 are currently pending.
	Claims 1 – 17 and 28 – 29 are cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 18 – 25 and 30 – 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,508,936 in view of Samuelson. 
Regarding claim 35, Patent ‘936 discloses a system for reliably determining the position of an object (6) regarding a relative movement between the object (6) and a path (7), the system comprising: a path (7) having a path axis; a plurality of markers (8) located on the path (7) and extending along the path axis; an object (6); a detector (3) either attached to or integrated in the object (6), the detector (3) comprising a sensor; and an apparatus comprising: a sequence of graphic representations (1) arranged along an optical axis (2), wherein the graphic representations (1) are identical with the markers (8); a control unit (5) configured for defining and providing a focusing sequence on the at least one of the graphic representations (1) so as to provide a change of visibility of the graphic representations (1) or of a part of the graphic representations (1) by the detector (3); and evaluating means (10) configured for verifying a coincidence or relationship of the provided graphic representation (1) or graphic representation sequence with corresponding data detected by the detector (3), wherein: each of the plurality of markers (8) are detected by the detector (3) within a spatial detection range (9) of the detector (3), so as to determine the position of the object (6) relative to the detected marker (8); the apparatus provides the graphic representation (1) or graphic representation sequence for detection by said detector (3); absence of the coincidence or relationship is indicative of a malfunctioning or a lack of functioning of the detector 
	In the same field of endeavor, Samuelson teaches a camera 0 with a lens wherein the focus and the depth of field of the optical system can be determined by viewing through the optical system, or from a photograph, or by any other visual means provided by the optical apparatus, from the quality of focus of the sequential markers 3 (c.4; ll.56-62) and with the depth of field of the camera set at a minimum, only the focal marker 3 may be in sharp focus and only the adjacent markers in, or near, acceptable focus. When the lens aperture setting is adjusted by one stop, the two next adjacent markers come into a more acceptable focus (c.9, ll.59-61). In light of the teaching of Samuelson, it would have been obvious to one of ordinary skill in the art to use Samuelson’s configuration in ‘936’s system because an artisan of ordinarily skill would recognize that this would result in a system for varying the effective focal position of the system.

Instant Claim 35
‘936 claim 1

path (7) having a path axis; a plurality of markers (8) located on the path (7) and extending along the path axis; an object (6); a detector (3) either attached to or integrated in the object (6), the detector (3) comprising a sensor; and an apparatus comprising: a sequence of graphic representations (1) arranged along an optical axis (2), wherein the graphic representations (1) are identical with the markers (8);
Apparatus for reliably determining the position of an object (1) regarding a relative movement between the object (1) and a path (2), the apparatus comprising: a detector (3) attached to or integrated in the object (1), at least one marker (4) located along the path (2), 
Substantially the same
evaluating means (10) configured for verifying a coincidence or relationship of the provided graphic representation (1) or graphic representation sequence with corresponding data detected by the detector (3), wherein: each of the plurality of markers (8) are detected by the detector (3) within a spatial detection range (9) of the detector (3), so as to determine the position of the object (6) relative to the detected marker (8); the apparatus provides the graphic representation (1) or graphic representation sequence for detection by ); absence of the coincidence or relationship is indicative of a malfunctioning or a lack of functioning of the detector (3), the malfunctioning or the lack of functioning of the detector (3) involving a frozen image or a time delay or shift between images
is correctly functioning, is frozen or hung, or has a time shift or delay, wherein: the at least one marker (4) is detected by the detector (3) within its spatial detection range (5) for 

a control unit (5) configured for defining and providing a focusing sequence on the at least one of the graphic representations (1) so as to provide a change of visibility of the graphic representations (1) or of a part of the graphic representations (1) by the detector (3)
generating means for providing a definable sequence or graphic representation (7, 8) or graphic representation sequence; the generating means comprise at least one light source (9, 10) emitting at least one definable light color or light color spectrum for illuminating a correspondingly colored graphic representation (7, 8) or graphic representation sequence provided by the generating means, such that dependent on the at least one illuminating light color or light color spectrum, the graphic representation (7, 8) or a part of the graphic representation is either: visible by the detector (3) with at least one of a predefined intensity or color, or not visible by the detector (3); and the colored graphic representation (7, 8) or graphic representation sequence and the at least one marker (4) are identical and are realized by a data matrix code or data matrix codes
Instant claim limitation is broader and all encompassing of ‘936 claim 1.


‘936


Regarding claim 19, ‘936 in view of Samuelson discloses all of the aforementioned limitations of claim 35. Samuelson also teaches wherein the graphic representations (1) are arranged with a predefined distance from each other (figs. 1, 2, 6).

Regarding claim 20, ‘936 in view of Samuelson discloses all of the aforementioned limitations of claim 19. Samuelson also teaches wherein the distances between the graphic representations (1) are equal (c.5, ll.33-45: The markers 3 either side of the focal marker are spaced therefrom by a distance such that if the lens aperture setting is adjusted by one whole stop the desired degree of acceptable focus would be obtained at each of those markers).

Regarding claim 21, ‘936 in view of Samuelson discloses all of the aforementioned limitations of claim 35. Samuelson also teaches wherein either: the graphic representations (1) comprise graphically designed foils; or the graphic representations (1) comprise a code, code sequence, binary code, bar code or data matrix code or a combination or superposition thereof (c.4, ll.47-54; c.10, ll.6-13: at least the numbers of the markers are considered as a code of position).


Regarding claim 24, ‘936 in view of Samuelson discloses all of the aforementioned limitations of claim 35. Samuelson also teaches wherein: the optical device (4) is either attached to or integrated in the detector (3); and the detector (2) forms part of the apparatus (c.12, ll.26-29).

Regarding claim 25, ‘936 in view of Samuelson discloses all of the aforementioned limitations of claim 35. Samuelson also teaches wherein the optical device (4) comprises a fixed-focus lens (c.2, ll.53-64: board may carry a resolution chart allowing assessment and comparison of the centre and edge of field focus and resolution and comparison of the image widths of different lenses (for example fixed focus and zoom); c.12, ll.26-29: optical system in which it is desired to test the depth of field may be tested by the apparatus, for example a "still" camera, a "cine" camera, a "photogrammetric" camera, or a video camera).

Claim 30 is rejected as applied to claim 35 above. The method steps as claimed would have been implied by the apparatus of ‘936 in view of Samuelson.

Regarding claim 31, ‘936 in view of Samuelson discloses all of the aforementioned limitations of claim 30. Samuelson also teaches wherein the focusing, via the optical device (4), is provided with a pre-definable sharpness (c.5, ll.33-45: The markers 3 either side of the focal marker are spaced therefrom by a distance such that if the lens aperture setting is adjusted by one whole stop the desired degree of acceptable focus would be obtained at each of those markers).


Regarding claim 32, ‘936 in view of Samuelson discloses all of the aforementioned limitations of claim 35. Samuelson also teaches wherein the focusing, via the optical device (4), is provided with a pre-definable sharpness (c.5, ll.33-45: The markers 3 either side of the focal marker are spaced therefrom by a distance such that if the lens aperture setting is adjusted by one whole stop the desired degree of acceptable focus would be obtained at each of those markers; c.2, ll.53-64: board may carry a resolution chart allowing assessment and comparison of the centre and edge of field focus and resolution and comparison of the image widths of different lenses (for example fixed focus and zoom).

Regarding claim 33, ‘936 in view of Samuelson discloses all of the aforementioned limitations of claim 19. Samuelson also teaches wherein the predefined distance is defined by one or more spacers (fig. 7; c.10, ll.36-54: supporting leg 12 may be of inverted T-shape and the track 10 may include a corresponding slot with over-hanging lips 13 within which the supports 12 are slidingly retained).

	Claim 22 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over ‘936 in view of Samuelson in view of Examiner’s Official Notice (MPEP § 2144.03).
Regarding claim 22, ‘936 in view of Samuelson discloses all the aforementioned limitations of claim 35. Samuelson fails to explicitly disclose wherein the sequence of graphic representations (1) forms a hologram. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of holographic representations are well known and expected in the art.  Thus, at the time of the invention, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of a holographic representation into the disclosure of Samuelson to arrive at Applicant's claimed invention.
	
	Regarding claim 34, ‘936 in view of Samuelson discloses all the aforementioned limitations of claim 19. Samuelson fails to explicitly disclose wherein the foils are printed foils. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of printed foils are well known and expected in the art.  Thus, at the time of the invention, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of printed foils into the disclosure of Samuelson to arrive at Applicant's claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698